DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KERRY JAGDEOSINGH,
                            Appellant,

                                    v.

   VENTURES TRUST 2013-I-H-R BY MCM, JACARANDA LLC, and
  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
    TRUST, Not Individually but As Trustee for HILLDALE TRUST,
                             Appellees.

                              No. 4D20-780

                          [February 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 14-
016912 (11).

  Jose O. Castaneda, Jr. of Castaneda Law Group, Coral Springs, for
appellant.

  Lauren G. Raines and Tara M. Petzoldt of Bradley Arant Boult
Cummings LLP, Tampa, for appellee Wilmington Savings Fund Society.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.